UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1545



MARY KENDALL MORRIS; LORENZO TRONI,

                                          Plaintiffs - Appellants,

          versus


CITIBANK, N.A.,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-1726-A)


Submitted:   August 28, 1997          Decided:   September 10, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Kendall Morris, Lorenzo Troni, Appellants Pro Se. Kevin Robert
Huennekens, MALONEY, BARR & HUENNEKENS, P.C., Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s order transferring

their civil case to the United States District Court for the

Southern District of New York under 28 U.S.C. § 1404 (1994). We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over
final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order. See Gower v. Lehman, 799 F.2d
925, 927 (4th Cir. 1986) (noting that transfers under § 1404 are

interlocutory and nonappealable).

     We grant Appellants' motion to dismiss because the appeal is
interlocutory, deny their motion to compel, as amended, and dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2